                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
    v.                                       :      3:18-CR-00378
                                             :      (JUDGE MARIANI)
JARRETT EDMONDS                              :
                                             :
                Defendant.                   :

                                  MEMORANDUM OPINION

         Presently before the Court is Defendant Jarrett Edmonds’ objection to the Pre-

Sentence Report’s (“PSR”) finding that he has committed two prior “crimes of violence” such

that he now qualifies as a career offender for purposes of sentencing.

         On November 13, 2018, Defendant Edmonds was indicted by a federal grand jury for

Possession with Intent to Distribute Heroin, Fentanyl and Cocaine Base, in violation of 21

U.S.C. § 841(a)(1) (Doc. 1). Defendant thereafter pleaded guilty on May 3, 2019, pursuant

to a signed plea agreement.

         The PSR in this case indicates that Edmonds’ base offense level for a violation of 21

U.S.C. § 841(a)(1) is 12 because the minimum offense level from the drug quantity table for

Schedule I or II opiates is 12. See United States Sentencing Guidelines (“U.S.S.G.”) §

2D1.1(c)(14). However, the PSR in paragraph 23 adds an enhancement for career offender

status, raising the offense level to 34. The basis for the enhancement is that Defendant was

at least 18 years old at the time of the instant offense of conviction, the instant offense of

conviction is a crime of violence or a controlled substance offense and the defendant has
two prior felony convictions of either a crime of violence or a controlled substance offense.

Paragraph 23 of the PSR cites to paragraphs 28 and 41. Paragraph 28 is a conviction in

Bergen County, New Jersey, for aggravated assault in 2001 and Paragraph 41 is a

conviction in 2014 for possession with intent to deliver a controlled substance in Luzerne

County, Pennsylvania.

       The offense level for a career offender under this analysis becomes 34 because the

statutory maximum term of imprisonment in this case is 25 years or more. See U.S.S.G. §

4B1.1(b)(2).

       This Court held a sentencing hearing on March 12, 2020. At that hearing, counsel

for the Defendant objected to the recommendation in the PSR that Edmonds be deemed a

career offender and be sentenced accordingly (see First Addendum to PSR, Doc. 44).

Defense counsel also previously submitted a sentencing memorandum to the Court setting

forth this objection. (Doc. 66). Specifically, Defendant asserts that the New Jersey

conviction for aggravated assault does not qualify as a crime of violence.

       Prior to the hearing, Government counsel submitted a sentencing memorandum

(Doc. 69) opposing the Defendant’s objection and arguing that Edmonds’ aggravated

assault conviction under the law of New Jersey constitutes a crime of violence under the

enumerated offense clause of U.S.S.G. § 4B1.2(a)(2) and elements clause of U.S.S.G. §

4B1.2(a)(1) so that Defendant Edmonds qualifies as a career offender (id. at 7).




                                               2
       The Court heard argument from counsel on Defendant’s objection to the PSR’s

recommendation that he be deemed a career offender at the sentencing hearing on March

12, 2020. At the conclusion of the parties’ arguments, the Court determined that it would

issue a written opinion on the issue in question before the sentencing hearing would be

resumed.

       After careful consideration of the parties’ arguments and consideration of the case

law in this difficult and developing area of the law, the Court finds that Defendant Edmonds’

prior conviction for aggravated assault does not qualify as a “crime of violence” under either

the elements clause or the enumerated offense clause of § 4B1.2(a) and that accordingly,

the Defendant may not be sentenced as a career offender.

       Pursuant to § 4B1.2, the term “crime of violence” is defined as follows:

       (a) The term “crime of violence” means any offense under federal or state law
           punishable by imprisonment for term exceeding one year, that –
            1. Has as an element the use, attempted use, or threatened use of
               physical force against the person of another, or
            2. Is murder, voluntary manslaughter, kidnapping, aggravated assault, a
               forcible sex offense, robbery, arson, extortion, or the use or unlawful
               possession of a firearm described in 26 U.S.C. §5845(a) or explosive
               material as defined in 18 U.S.C. §841(c).

U.S.S.G. § 4B1.2(a)(1)-(2).

       In this case the issue is whether Defendant Edmonds’ conviction for aggravated

assault constitutes a crime of violence under § 4B1.2(a) such that it, together with his prior

controlled substance conviction, which is not at issue, renders him a career offender under

§ 4B1.1 and thus subject to the offense level enhancement from 12 to 34.
                                               3
       This issue was addressed by the Ninth Circuit in United States v. Alberto Garcia-

Jiminez, 807 F.3d 1079 (9th Cir. 2015). There, Defendant Garcia-Jiminez pleaded guilty to

illegal reentry into the United States. At sentencing, the district court increased his base

offense level because of a prior aggravated assault conviction in New Jersey, which the

district court concluded constituted a categorical “crime of violence” under U.S. Sentencing

Guidelines § 2L1.2 (Unlawfully Entering or Remaining in the United States). This increased

the base level for illegal reentry by 16 levels. The Ninth Circuit vacated and remanded the

case, holding that “the provision of the New Jersey statute under which Garcia-Jiminez was

convicted does not qualify as federal generic aggravated assault and therefore is not a

‘crime of violence.’” 807 F.3d. at 1081.

       As the Circuit explained,

       Garcia-Jimenez is a citizen of Honduras. In 2009, he was arrested in New
       Jersey and indicted on several counts arising from an incident in which, after
       getting into an argument while drunk during a card game, he stabbed another
       card player. He pled guilty to aggravated assault, count one of the indictment,
       which charged that he “attempt[ed] to cause serious bodily injury ... and/or [ ]
       purposely or knowingly cause[d] serious bodily injury ... and/or under
       circumstances manifesting extreme indifference to the value of human life, [ ]
       recklessly cause[d] serious bodily injury to [another.]” The language of the
       indictment closely tracked the New Jersey aggravated assault statute, which
       reads: “A person is guilty of aggravated assault if he: ... [i] Attempts to cause
       serious bodily injury to another, or [ii] causes such injury purposely or knowingly
       or [iii] under circumstances manifesting extreme indifference to the value of
       human life recklessly causes such injury....” N.J. Stat. Ann. § 2C:12–1(b)(1).
       Documents from the New Jersey proceedings do not specify which of the three
       prongs of the New Jersey statute Garcia-Jimenez was convicted of violating.

Id.


                                               4
       The Circuit compared the elements of the New Jersey provision under which Garcia-

Jimenez was convicted with the elements of the federal generic definition of aggravated

assault, and “conclude[d], for two independent reasons, that the two are not a categorical

match.” Id. at 1084 (citing Taylor v. United States, 495 U.S. 575, 602 (1990)).

       Garcia-Jimenez contended that New Jersey law punishes an individual for

aggravated assault if he “attempts to cause serious bodily injury to another, or causes such

injury purposely or knowingly or under circumstances manifesting extreme indifference to

the value of human life recklessly causes such injury. . .”, N.J. Stat. Ann. § 2C:12-1(b)(1),

and that this provision is broader than the federal generic definition of aggravated assault

because it punishes conduct committed with a mental state of extreme indifference

recklessness whereas the federal generic definition of aggravated assault requires the

defendant to have acted with a more culpable mental state – with knowledge, purpose or

intent. Garcia-Jimenez, 807 F.3d at 1084.

       After conducting the comparison of the New Jersey statute to the generic federal

definition of aggravated assault, the Ninth Circuit stated:

       After conducting the proper analysis, we conclude that a mens rea of extreme
       indifference recklessness is not sufficient to meet the federal generic definition
       of aggravated assault. Thirty-three states and the District of Columbia do not
       punish as aggravated assaults offenses committed with only extreme
       indifference recklessness. In addition, the common law definition of assault, a
       general intent offense that requires a showing of willfulness, has been
       incorporated into the federal offense of assault resulting in serious bodily injury,
       18 U.S.C. § 113(a)(6). See United States v. Loera, 923 F.2d 725, 727-28 (9th
       Cir. 1991).


                                                5
       Seventeen states and the Model Penal Code do punish aggravated assaults
       committed with extreme indifference recklessness (or a lesser level of mens
       rea).

       That a substantial majority of U.S. jurisdictions require more than extreme
       indifference recklessness to commit aggravated assault is a compelling
       indication that the federal generic definition of aggravated assault also requires
       more than that mental state. See Estrada-Espinoza v. Mukasey, 546 F.3d
       1147, 1153 (9th Cir. 2008) (en banc), overruled on other grounds as recognized
       by United States v. Rivera-Constantino, 798 F.3d 900, 904 (9th Cir. 2015)
       (describing 35 states as “the vast majority of states” for the purposes of the
       Taylor analysis); Esparza-Herrera, 557 F.3d at 1025 (holding that 33
       jurisdictions is a sufficient consensus to establish the federal generic definition
       of a crime).

Id. at 1085-1086 (emphasis in original).

       Further, while the Court noted that the Model Penal Code “does point in the opposite

direction, . . . we have emphasized, the Model Penal Code, while a helpful tool in the

categorical analysis, does not dictate the federal generic definition of a crime.” Id. at 1086.

       Because the New Jersey provision under which Garcia-Jimenez was convicted
       punishes conduct committed with only extreme indifference recklessness, the
       New Jersey definition of aggravated assault is broader than the federal
       definition. Consequently, the district court should not have applied the crime-
       of-violence enhancement to Garcia-Jimenez's sentence.

Id. at 1087.

       The Ninth Circuit’s decision that the Model Penal Code does not govern in

determining what constitutes the federal generic definition of a crime is in accord with the

Third Circuit’s decision in United States v. Graves where the Third Circuit stated:

       We agree with the Sixth Circuit and the Ninth Circuit in their reading of Taylor,
       and hold today that the most important factor in defining the generic version of
       an offense is the approach of the majority of state statutes defining the crime.

                                               6
       Affording predominant weight to the majority of states best recognizes that
       “Congress’ basic goal in passing the Sentencing Act was to move the
       sentencing system in the direction of increased uniformity.” While the MPC is
       a useful starting point, its definition of “robbery” does not supersede the way in
       which the majority of states have defined that offense.

877 F.3d. 494, 504 (3d Cir. 2017).

       Similarly, in United States v. Barcenas-Yanez, 826 F.3d 752 (4th Cir. 2016), the

Fourth Circuit held that the Texas aggravated assault statute under which an illegal reentry

defendant was previously convicted, which set out alternative means of satisfying the mens

rea requirement, did not render it “divisible” and thus did not permit the sentencing court to

utilize the modified categorical approach in deciding whether the prior conviction was for a

crime of violence. The Court found that under the categorical approach, the aggravated

assault which was committed under a statute that permitted the offense to be committed

recklessly, did not qualify as a “crime of violence.” The Circuit made clear that the Texas

statute’s stated alternative means of satisfying the mens rea element for aggravated assault

did not render the statute divisible.

       We think that the district court and the parties are correct on that score;
       inclusion of a mere reckless state of mind renders the statute broader than the
       generic offense. See United States v. Garcia-Jimenez, 807 F.3d 1079, 1086
       (9th Cir. 2015) (“That a substantial majority of U.S. jurisdictions require more
       than extreme indifference recklessness to commit aggravated assault is a
       compelling indication that the federal generic definition of aggravated assault
       also requires more than that mental state.”). Therefore, and again as the district
       court correctly perceived, the dispositive question becomes whether the Texas
       legislature, in setting out alternative means of satisfying the mens rea element
       of the Texas statute, rendered the statute divisible such that the state law can
       be said to have created two offenses, one involving a reckless mens rea, the


                                               7
       other involving a knowing or intentional mens rea. We hold, applying settled
       Circuit precedent, that the answer to this latter query is “no.”

Id. at 756-757 (underline in original).

       The Court found that the mere use of the disjunctive “or” in the definition of a crime

does not automatically render it divisible. “Only when the law requires that in order to convict

a defendant the jury must unanimously agree that he committed a particular substantive

offense contained within the disjunctively worded statute are we able to conclude that the

statute contains alternative elements and not alternative means.” Id. at 757.

       The Court thereafter found that the Texas aggravated assault statute “is broader

than the federal generic ‘aggravated assault’ offense qualifying under the reentry guideline

as supporting an enhanced sentencing range, is not divisible and therefore cannot support

the application of a 16 level enhancement under the reentry guideline.” Id. at 758.

       Most recently, the District Court for the District of New Jersey, in United States v.

Randolph, 2019 WL 2067542 (D.N.J. 2019), addressed the same aggravated assault

statute at issue in this case that is codified at New Jersey Statute § 2C:12-1(b)(7). The

Court noted that the statute “contains different mens rea alternatives, but does not ‘set forth

several different crimes.’” Id. at *3. The Court thus applied the “categorical approach” and

looked “only to the elements of the New Jersey aggravated assault statute in evaluating

whether Defendant’s prior conviction was for a ‘crime of violence.’” Id. (citing United States

v. Hedgeman, 2018 WL 534156, at *3 (D.N.J. 2018); Barcenas-Yanez, 826 F.3d at 758).



                                               8
       The District Court analyzed this issue under the “elements clause” of U.S.S.G §

4B1.2(a)(1) and under the enumeration clause of § 4B1.2(a)(2).

       “In the context of determining whether an offense qualifies as a ‘crime of violence’

under the elements clause, ‘a court simply asks’ whether the state crime has the use or

threat of physical force [against the person of another] as an element of the offense.’”

Randolph, 2019 WL 2067542, at *3 (quoting United States v. Brown, 765 F.3d 185, 189 (3d

Cir. 2014)). “‘If the statute has this element, or defines the crime more narrowly, then the

offense can serve as a predicate offense.’” Id. (quoting United States v. Chapman, 866

F.3d 129, 134 (3d Cir. 2017)) (internal quotation marks omitted). However, “if the state

statute ‘sweeps more broadly’ than the federal definition, a conviction under it is not a

career offender predicate even if the defendant actually committed the offense in a way that

involved the use (or threatened use) of physical force against another.” Id. (quoting Brown,

765 F.3d at 189).

       The District Court in Randolph also quoted Popal v. Gonzalez, 416 F.3d 249, 254

(3d Cir. 2005) for the proposition that “[i]t is now settled law in this Circuit that an offender

has committed a ‘crime of violence’ . . . only if he acted with an intent to use force.” 2019

WL 2067542, at *3.

       In sum, with respect to the elements clause of § 4B1.2(a)(1) of the Sentencing

Guidelines, the district court in Randolph held that established Third Circuit law provides

that “an offender has committed a ‘crime of violence’ only if he acted with an intent to use


                                                 9
force. As such, Defendant’s conviction for aggravated assault, which permitted conviction

for mere reckless conduct, is not a ‘crime of violence’ under the elements clause of the

Guidelines.” Id. at *7.

       With respect to the enumerated offense clause of § 4B1.2(a)(2), the Randolph court

rejected the Government’s argument that, because aggravated assault is one of the

offenses listed under the enumerated offense clause, the defendant’s prior conviction for

aggravated assault qualifies as a “crime of violence” under that subsection. Id. at *9. The

Court reasoned:

       Under the enumerated offense clause, a court compares a state offense to the
       modern “generic” view of the offense, “roughly corresponding to the definitions
       of [those listed enumerated offenses] in a majority of the States’ criminal
       codes,” “regardless of technical definitions and labels under state law.” Taylor
       v. United States, 495 U.S. 575, 589 (1990) (discussing enumerated offense of
       burglary). If the state offense criminalizes more conduct than the generic
       offense, then it does not qualify as a predicate crime of violence. See United
       States v. Mathews, 453 F.3d 830, 833 n.7 (7th Cir. 2006).

       Here, there is no dispute that a substantial majority of state jurisdictions require
       more than extreme indifference recklessness to commit aggravated assault.
       See United States v. Garcia-Jimenez, 807 F.3d 1079, 1086 (9th Cir. 2015) . . .
       Relying on the majority of states’ approach, a number of courts have found that
       aggravated assault statutes that allow for conviction for reckless conduct are
       not “crimes of violence” under the enumerated offense clause; in fact, in Garcia-
       Jimenez, the Ninth Circuit specifically concluded that the same broad New
       Jersey aggravated assault statute at issue here, N.J.S.A. 2C:12-1(b)(1), was
       broader than the generic definition of the offense. Id. See also United States v.
       Simmons, 917 F.3d 312, 318 (4th Cir. 2019), as amended (Mar. 6, 2019) (state
       aggravated assault charge that “can be committed with a mens rea equal to or
       less than recklessness, the crime is categorically broader than the generic
       offense of aggravated assault and cannot be deemed a ‘crime of violence’
       under the [enumerated offense clause of the] Sentencing Guidelines”);
       Barcenas-Yanez, 826 F.3d at 756 (“[I]nclusion of a mere reckless state of mind

                                               10
        [in Texas aggravated assault statute] renders the statute broader than the
        generic offense.”).

        However, the Government argues that subsection (b)(7) is a near-verbatim
        recitation of the Model Penal Code’s definition of aggravated assault, which
        states that a person commits aggravated assault when he “attempts to cause
        serious bodily injury to another, or causes such injury purposely, knowingly, or
        recklessly under circumstances manifesting extreme indifference to the value
        of human life.” Model Penal Code § 211.1(2). Although the Model Penal Code
        can serve as an aid in determining the generic definition of a crime, the Third
        Circuit has definitively held that when there is a conflict between the Model
        Penal Code definition and the body of state law, the “the most important factor
        in defining the generic version of an offense is the approach of the majority of
        state statutes defining the crime.” United States v. Graves, 877 F.3d 494, 503-
        04 (3d Cir. 2017).

Randolph, 2019 WL 2067542, at *7-8.

        Finally, the District Court concluded:

        Thus, although aggravated assault is specifically listed in the enumerated
        offense clause, because the majority of states’ aggravated assault statutes
        require a mens rea greater than extreme indifference reckless, the enumerated
        offense clause does not apply to Defendant’s conviction. Accordingly, because
        Defendant’s prior conviction does not qualify as a “crime of violence” under
        either the elements clause or the enumerated offense clause, the Court does
        not assign Defendant the heightened base-offense level under §
        2K2.1(a)(4)(A).

Id. at *8.

        This Court finds the reasoning in Randolph, and its case citations therein,

persuasive.

        However, although the Court agrees with the conclusion and much of the reasoning

of Randolph, the Court also notes the Third Circuit’s decision in United States v. Abdullah,

905 F.3d 739 (3d Cir. 2018), which is not cited in Randolph. In Abdullah, the Third Circuit

                                                 11
held that New Jersey’s aggravated assault statute is divisible. 905 F.3d at 745. As the

Court explained in Abdullah:

       Here, the New Jersey aggravated assault statute, § 2C:12-1(b), is divisible on
       its face because it proscribes three alternative degrees of conduct, each
       subject to different maximum sentences. See N.J.S.A. § 2C:12-1(b) (classifying
       various subsections as crimes of either the second, third, or fourth degree); id.
       § 2C:43-6(a) (providing the different maximum terms of imprisonment for
       crimes of the second, third, and fourth degree). The second-degree, third-
       degree, and fourth-degree aggravated assault offenses are thus separable
       forms of aggravated assault under New Jersey law.

       The statute is further divisible into a number of different third-degree
       aggravated assault offenses. New Jersey used disjunctive language to
       establish alternative elements of third-degree aggravated assault, including
       subsection (b)(2). “[E]ach subsection ... criminalizes different conduct and sets
       forth different (albeit overlapping) elements that must be proven beyond a
       reasonable doubt.” [United States v.] Ramos, 892 F.3d [599, 609 (3d Cir.
       2018)]; see also New Jersey Model Jury Charges (Criminal), “Aggravated
       Assault” (N.J.S.A. § 2C:12-1(b)) (detailing the different elements for various
       aggravated assault subsections). Section 2C:12-1(b) is thus divisible and resort
       to the modified categorical approach is appropriate.

Id. at 745-746.

       Since the Court in Abdullah held that New Jersey’s third-degree aggravated assault

statute was divisible on its face, it applied the “modified categorial approach” under which,

the Court noted:

       . . . we are permitted to look beyond the statute of conviction to documents
       such as “the ‘charging document, written plea agreement, transcript of plea
       colloquy, and any explicit factual finding by the trial judgment to which the
       defendant assented’” to identify the specific statutory provision that served as
       the basis for the defendant's earlier conviction. [Ramos, 892 F.3d] at 607
       (quoting United States v. Brown, 765 F.3d 185, 189-90 (3d Cir. 2014) (quoting
       Shepard v. United States, 544 U.S. 13, 16, 125 S.Ct. 1254, 161 L.Ed.2d 205


                                              12
       (2005))). Once the specific provision is identified, the categorical approach is
       then applied to that provision.

Id. at 745.

       In this case, Defendant Edmonds was convicted of the crime of third-degree

aggravated assault under New Jersey statute § 2C:12-1(b)(7) which provides that a person

is guilty of aggravated assault if the person:

       Attempts to cause significant bodily injury to another or causes significant
       bodily injury purposely or knowingly or, under circumstances manifesting
       extreme indifference to the value of human life recklessly causes such
       significant bodily injury. . . .

N.J.S.A. § 2C:12-1(b)(7).

       As recognized in Abdullah, the crime set forth in New Jersey statute § 2C:12-1(b)(7)

can be committed with a mens rea of recklessness “under circumstances manifesting

extreme indifference to the value of human life.” To be sure, § 2C:12-1(b)(7) is violated

when a person attempts to cause significant bodily injury “purposely or knowingly” as well.

However, consistent with Shepard v. United States, as cited in Abdullah, here the Court

may look to certain documents beyond the statute of conviction. But the documents

presented to this Court with respect to Defendant Edmonds’ aggravated assault conviction

in New Jersey upon which the PSR relied in determining that Defendant qualified as a

career offender, do not permit the Court to identify the specific mens rea of the aggravated

assault charge in which Edmonds engaged or to which he pleaded guilty.




                                                 13
        Here, the indictment of Defendant Edmonds in the Superior Court of New Jersey,

Bergen County, charged that Edmonds, “in the course of committing an unlawful taking of a

motor vehicle . . . did inflict bodily injury upon Macancela Luoiza, who was a person in

possession or control of the motor vehicle and/or did use force upon Macancela Luoiza, . . .

and/or did threaten Macancela Luoiza . . . with immediate bodily injury and/or did purposely

or knowingly put Macancela Luoiza, . . . in fear of immediate bodily injury, contrary to the

provisions of N.J.S.A. 2C:15-2.”

        The charge against Defendant Edmonds, however, was converted in the judgment of

conviction to aggravated assault third-degree under § 2C:12-1(b)(7). The judgment of

conviction says nothing with respect to the requisite mens rea element of the offense to

which Edmonds pleaded guilty.

        Similarly, the plea form executed by Mr. Edmonds likewise does not address the

specific elements of the offense to which Defendant Edmonds pleaded guilty under New

Jersey Statute 2C:12-1(b)(7). 1

        Thus, as explained in Randolph, because a majority of states’ aggravated assault

statutes require a mens rea greater than extreme indifference recklessness, neither the

enumerated offense clause nor the elements clause of U.S.S.G. § 4B1.1(b)(1)(2) apply to

Edmonds’ aggravated assault conviction.



        1  The indictment, plea form, and judgment of conviction referenced herein will be placed of record
with this opinion.
                                                     14
        This is not a case like United States v. Horton, 461 F.App’x 179 (3d Cir. 2012),

where a transcript of the Defendant’s plea hearing indicated that Horton, when asked by the

Court during his plea colloquy for third degree aggravated assault to state what happened,

answered the Court as follows:

        THE COURT: Now, Mr. Horton, you’re still under oath, of course. Would you
        like to continue with what happened or what resulted and what your intent was,
        et cetera?

        A. I hit him in the face. I made his nose bleed. I – I intended to do it.

        Q.: Just for the record. So, Mr. Horton, you are saying that when you – when
        you hit him, you caused his nose to bleed? Is that correct?

        A. Yes.

461 F.App’x, at 182.

        In Horton, the Defendant argued that under New Jersey Statute § 2C:12-1(b)(7), that

statute may be violated with a mens rea of recklessness which would not constitute a “crime

of violence.” Id. at 183. But the Third Circuit rejected that contention stating that “the plea

colloquy makes explicit that Horton ‘intended’ to hit his victim, and thus, he acted ‘purposely

or knowingly’ rather than recklessly.” Id. The Court therefore determined that Horton’s

“predicate conviction for intentional third-degree aggravated assault was a ‘crime of

violence’, and he was properly sentenced by the District Court pursuant to U.S.S.G.

§2K2.1(a)(2).” 2 Id. at 184.


        2 Section 2K2.1 is defined by cross-reference to U.S.S.G. §4B1.2(a), with respect to the definition
of a “crime of violence.” See Horton, 461 F.App’x at 180.
                                                     15
        Horton arose in the circumstance where his aggravated assault judgment did not

specify which subsection of the aggravated assault statute he was convicted of violating and

there was no charging document in the record that specified the subsection. Here, while §

2C:12-1(b)(7) of the New Jersey statute is set forth in the judgment of conviction, the

specific mens rea element for Edmonds’ conviction is not stated. In addition, unlike in

Horton, there is no statement by Edmonds in the plea colloquy which would permit a

determination of the mental element of his conviction.

        Furthermore, here, the PSR states only the following with respect to Edmonds’

aggravated assault conviction at issue:

        On September 17, 2000, Jarrett Edmonds and another individual approached
        a male in a parking lot at 241 Main Street, Elmwood Park, New Jersey and
        demanded the male’s vehicle. The victim placed his car key in his pocket and
        was subsequently assaulted by Jarrett Edmonds and the other individual.

(Doc. 43, ¶ 28). See United States v. Volek, 796 F.App’x. 123, 125 (3d Cir. 2019) (“A

divisible statute calls for us to use the modified categorical approach to determine whether

Volek’s convictions are predicate offenses under the Guidelines. Instead of submitting the

typical Shepard documents at sentencing, the government produced only Volek’s PSR to

clarify the nature of his prior convictions. We have previously held that a court can look to a

presentence report if a defendant did not challenge the descriptions of the factual accounts

within it.”).




                                              16
       Thus, neither the Shepard documents nor the PSR offers any basis to allow the

Court to conclude that Edmonds acted with any mental state other than the minimum

necessary for conviction under § 2C:12-1(b)(7).

       The Government, in opposition to Edmonds’ position, also argued at the March 12,

2020, hearing before this Court that the Supreme Court’s decision in Voisine v. United

States, 136 S.Ct. 2272 (2016), is directly applicable to the present case.

       The Supreme Court characterized the question before it in Voisine as “whether

misdemeanor assault convictions for reckless (as contrasted to knowing or intentional)

conduct trigger the statutory firearms ban.” 136 S.Ct. at 2276. The Court held that such

convictions for reckless misdemeanor assault do trigger the statutory firearms ban. The

Court summarized its holding as follows:

       In sum, Congress’ definition of a “misdemeanor crime of violence” contains no
       exclusion for convictions based on reckless behavior. A person who assaults
       another recklessly “use[s]” force, no less than one who carries out that same
       action knowing or intentionally.

Id. at 2280.

       However, the Supreme Court explicitly limited this holding, stating that “§

921(a)(33)(A)’s scope does not resolve whether § 16 includes reckless behavior. Courts

have sometimes given those two statutory definitions divergent readings in light of

differences in their context and purposes, and we do not foreclose that possibility with

respect to their required mental states.” Id. at 2280 n.4. Thus, the Supreme Court

expressly declined to rule upon the question of whether the reckless use of force would be
                                              17
sufficient to meet the requirements of other statutes such as the Armed Career Criminals

Act, U.S.C. §16(a), a statute “with an elements clause that substantively mirrors the

Sentencing Guidelines.” See Randolph, 2019 WL 2067542 at *4.

       At the hearing, the Government further advanced the Third Circuit’s decision in

Baptiste v. Attorney General, 841 F.3d 601 (3d Cir. 2016), in support of its position.

       In Baptiste, the petitioner sought review of the decision of the Board of Immigration

Appeals (“BIA”) ordering his removal as an alien convicted of an “aggravated felony”

pursuant to 8 U.S.C. §1227(a)(2)(A)(iii) which is defined, inter alia, as a “crime of violence”

under 18 U.S.C. §16. The Court concluded that Baptiste’s second-degree aggravated

assault conviction was for a crime of violence pursuant to § 16(b) but further found that the

definition of crime of violence in § 16(b) was unconstitutionally vague after Johnson v.

United States, 135 S.Ct. 2251 (2015).

       Baptiste was convicted of second-degree aggravated assault pursuant to New

Jersey Statute § 2C:12-1(b)(1). That statute provides that a “person is guilty of aggravated

assault if he attempts to cause serious bodily injury to another, or causes such injury

purposely or knowingly or under circumstances manifesting extreme indifference to the

value of human life, recklessly causes such injury.” The Circuit noted that the administrative

record gave no indication of which mental state in the statute Baptiste pleaded guilty to

possessing, i.e., purpose, knowledge or recklessness. Baptiste, 841 F.3d at 604. The

Court observed, based on its review of “pertinent case law”, that “there is a wide array of


                                               18
conduct for which a defendant can be convicted for reckless second-degree aggravated

assault.” Id. at 611. It subsequently determined that:

       Because we conclude that reckless second-degree aggravated assault does,
       in the ordinary case, present a substantial risk of the intentional use of force,
       reckless second-degree aggravated assault in New Jersey is categorically a
       crime of violence pursuant to § 16(b).

Id. at 615.

       This Court finds that the decision in Baptiste has insufficient application to an

analysis of whether Jarrett Edmonds is a career offender. The decision in Baptiste

preceded the Third Circuit’s decision in United States v. Abdullah, supra, which held that

New Jersey’s third-degree aggravated assault statute was divisible on its face so that the

modified categorical approach applied to determine whether a defendant’s prior conviction

under that statute section qualified as a predicate crime of violence for career offender

determination. Baptiste employed the categorical approach in determining whether the

defendant’s conviction was for a crime of violence. This approach is at variance with the

Circuit’s subsequent decision in Abdullah which held that the third-degree aggravated

assault statute was divisible on its face. In addition, the Court in Baptiste found that the

definition of crime of violence in § 16(b) was unconstitutionally vague after Johnson v.

United States, thereby weakening the application of that decision to the present facts.

       The Court in Randolph applied the categorical approach rather than the modified

categorical approach in reaching its conclusion that the defendant’s prior conviction did not

qualify as a crime of violence because § 2C:12-1(b)(7) does not require a mens rea greater
                                               19
than extreme indifference recklessness. Abdullah notes that “[o]nce the specific provision is

identified, the categorical approach is then applied to that provision.” Abdullah, 905 F.3d at

744. Thus, Randolph can be reconciled with Abdullah since the New Jersey statute at issue

has been held to be divisible in Abdullah and the categorical approach may be applied to

the specific subsection of the statute under review.

       Further, Abdullah’s conviction was under New Jersey statute § 2C:12-1(b)(2) for

third-degree aggravated assault with a deadly weapon, see Abdullah, 905 F.3d at 749 (“We

therefore hold that a conviction for third-degree aggravated assault with a deadly weapon

under New Jersey law, § 2C:12-1(b)(2), is categorically a crime of violence under the

elements clause of the guidelines.”).

       For the afore-discussed reasons, because New Jersey statute § 2C:12-1(b)(7) can

be violated based on extreme indifference recklessness and therefore without the mens rea

of intent or knowledge, and because the record here does not disclose the specific mens

rea element of Defendant Edmonds’ conviction under § 2C:12-1(b)(7), a determination that

he is a career offender cannot be made and Defendant’s objection will be sustained.

       Nonetheless, although this Court has determined that Defendant Edmonds’

conviction for aggravated assault under New Jersey statute § 2C:12-1(b)(7) does not permit

him to be deemed a career offender for sentencing purposes in this case, this result, though

determined by this Court to be required under the applicable case law, is seemingly at odds

with the reality of Edmonds’ conduct giving rise to his New Jersey conviction. Thus, what


                                              20
began as a prosecution for a carjacking where Edmonds was charged with having used

“force” upon the person in control of the vehicle or threatening that same person with

“immediate bodily injury” or “purposely or knowingly” putting that person in fear of

“immediate bodily injury”, ended with Edmonds’ uncolloquied plea to aggravated assault

under § 2C:12-1(b)(7). Can it be said that it was ever in the contemplation of the

prosecution or the defendant that the defendant’s plea was to be one to which, given what

might be ascertained from the initial charge of carjacking as described above, the mens rea

of “intentional” or “knowing” applied? This the Court cannot know, although it is indeed

difficult for this Court to envision a scenario where any person could engage in a reckless,

as opposed to intentional, carjacking. However, this, of course, is of no consequence where

the Shepard documents in this case are silent with respect to the specific mens rea of the

defendant. Rather, these documents are distressingly formulaic. The “Plea Form” requires

the defendant to circle “yes” or “no” with respect to 24 questions, answers which do not

require any statement of the defendant’s mental state at the time of the crime. The

document does not address the issue of the specific mens rea admitted to by the defendant,

if any. The judgment of conviction states only that the charge of “carjacking” was amended

to aggravated assault, citing § 2C:12-1(b)(7), third degree. Could Edmonds have pleaded

guilty to an intentional or knowing aggravated assault in this case? Yes, but it is of no

moment under the case law since that case law admonishes courts that under the “modified

categorical approach”, courts are only “permitted to look beyond the statute of conviction to


                                              21
documents such as the charging document, written plea agreement, transcript of plea

colloquy, and any explicit factual finding by the trial judgment to which the defendant

assented to identify the specific statutory provision that served as the basis for the

defendant's earlier conviction.” Abdullah, 905 F.3d at 744 (internal quotation marks

omitted). Here, the charging document, plea agreement (there is no transcript of a plea

colloquy), and judgment of conviction leave the Court no alternative but to attribute to the

defendant “no more than ‘the minimum conduct criminalized by the state statute.’” Id. This

result is singularly unsatisfying since it leaves the Court unable to be reasonably certain that

its decision squares with reality. 3 This dilemma is bluntly acknowledged by the Court in

United States v. Davis, 875 F.3d 592 (11th Cir. 2017). There, Chief Judge Carnes, in

holding that Alabama’s statute defining sexual abuse by forcible compulsion does not

categorically include as an element the use, attempted use, or threatened use of physical

force as that term is defined under federal law stated:

        This is an ACCA “violent felony” issue case. So here we go down the rabbit
        hole again to a realm where we must close our eyes as judges to what we know
        as men and women. It is a pretend place in which a crime that the defendant
        committed violently is transformed into a non-violent one because other
        defendants at other times may have been convicted, or future defendants could
        be convicted, of violating the same statute without violence. Curiouser and


        3 This is particularly so where Defendant has not objected to the PSR’s factual account giving rise
to the aggravated assault conviction stating, inter alia, that the defendant and another individual
“approached a male in a parking lot . . . and demanded the male’s vehicle” and when the victim “placed his
car key in his pocket [he was] . . . assaulted by Jarrett Edmonds and the other individual.” (Doc. 43, ¶ 28).
See Volek, 796 F.App’x. at 125 (“We have previously held that a court can look to a presentence report if a
defendant did not challenge the descriptions of the factual accounts within it.”).

                                                     22
       curiouser it has all become, as the holding we must enter in this case shows.
       Still we are required to follow the rabbit.

Id. at 595.

       For the foregoing reasons, Edmonds’ objection to the PSR’s finding that his prior

New Jersey conviction for aggravated assault qualifies as a crime of violence and the PSR’s

recommendation that Defendant therefore be deemed a career offender for purposes of

sentencing, will be sustained. A separate Order will follow.




                                                         __s/ Robert D. Mariani________
                                                         Robert D. Mariani
                                                         United States District Judge




                                             23
